 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HANNA Q. RHEE,                                    No. 2:18-CV-0105-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    BIGGS-GRIDLEY MEMORIAL
      HOSPITAL, et al.,
15
                         Defendants.
16

17

18

19                  Plaintiff, who is proceeding pro se, brings this civil action. Having considered the

20   briefs and supplemental briefs, as well as oppositions thereto and replies in support thereof, filed

21   in connection with the pending motions to dismiss, and pursuant to Eastern District of California

22   Local Rule 230(g), the re-hearing scheduled for December 13, 2019, before the undersigned in

23   Sacramento, California, is hereby taken off calendar and the matters are submitted on the record

24   and briefs without further oral argument. Plaintiff’s request for telephonic appearance (ECF No.

25   47) is denied as unnecessary.

26   ///

27   ///

28   ///
                                                        1
 1                IT IS SO ORDERED.

 2

 3   Dated: December 10, 2019
                                          ____________________________________
 4                                        DENNIS M. COTA
 5                                        UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      2
